Citation Nr: 0701304	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-09 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a back injury.  

2.  Entitlement to service connection for headaches with 
nausea and dizziness.  

3.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a bilateral elbow 
disability.  

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision and a March 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  

The December 2003 rating decision denied service connection 
for a bilateral elbow condition, a back injury, and for 
chronic headaches with dizziness and nausea, and also 
determined that new and material evidence had not been 
received sufficient to reopen previously denied claims of 
service connection for tinnitus and service connection for 
hearing loss.  

In his Notice of Disagreement, received at the RO in August 
2004, the veteran specifically disagreed with the 
determinations regarding an elbow disability, a back injury, 
chronic headaches and dizziness, and tinnitus.  In January 
2005, the RO issued a Statement of the Case (SOC) addressing 
only those issued noted in the veteran's NOD; the RO 
specifically did not address the hearing loss issue because 
neither the veteran nor his representative expressed an 
intent to appeal that issue.  In his substantive appeal, VA 
Form 9, received at the RO in March 2005, the veteran 
indicated, by checking the appropriate box, that he wanted to 
appeal of all of the issues listed on the SOC.  

The March 2005 rating decision denied service connection for 
a psychiatric disorder, to include PTSD.  

In an October 2005 statement from the veteran, he 
specifically indicated his intent to drop the issues of 
entitlement to service connection for a back injury and 
chronic headaches with dizziness and nausea.  

In September 2006, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of his testimony is associated with the claims 
file.  At the hearing, it was agreed that the veteran did not 
wish to pursue the issues of service connection for a back 
injury and chronic headaches with dizziness and nausea.  


FINDINGS OF FACT

1.  In an October 2005 written statement to the RO, and 
during his Personal Hearing before the undersigned Veterans 
Law Judge sitting at the RO in September 2006, and prior to 
the promulgation of a decision in the appeal, the veteran 
indicated his request to withdraw from appellate status the 
issues of entitlement to service connection for a back injury 
and chronic headaches with dizziness and nausea.  

2.  It has not been shown by competent and probative evidence 
that the veteran has a current psychiatric disorder that is 
related to service.

3.  The veteran's bilateral elbow disability, if any, is not 
shown to be of service origin.  

4.  In a May 1984 decision, the RO denied service connection 
for tinnitus.  A notice of disagreement was not received 
within the subsequent one-year period.

5.  Evidence submitted since the RO's May 1984 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issues of entitlement to 
service connection for a back injury and headaches with 
dizziness and nausea, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

2.  Neither PTSD, nor any other acquired psychiatric disorder 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

3.  A bilateral elbow disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

4.  The RO's May 1984 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

5.  New and material evidence has not been received since the 
RO's May 1984 rating decision; the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

As noted hereinabove, in an October 2005 statement from the 
veteran, he specifically indicated his intent to drop the 
issues of entitlement to service connection for a back injury 
and chronic headaches with dizziness and nausea.  

In September 2006, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of his testimony is associated with the claims 
file.  At the hearing, it was agreed that the veteran did not 
wish to pursue the issues of service connection for a back 
injury and chronic headaches with dizziness and nausea.  

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).  

In this case, the veteran (appellant) has withdrawn this 
appeal as to the issues of entitlement to service connection 
for a back injury and chronic headaches with dizziness and 
nausea; hence, there remain no allegations of errors of fact 
or law for appellate consideration with regard to those 
issues.  Accordingly, the Board does not have jurisdiction to 
review the issues of entitlement to service connection for a 
back injury and chronic headaches with dizziness and nausea, 
and they are therefore dismissed.

II.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information and 
any medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that an adequate notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on a claim for VA 
benefits.  In the present case, this was not done.  However, 
as discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In September 2003, December 2004, November 2005 and March 
2006 letters to the veteran, the aforementioned requirements 
of VCAA were satisfied.  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court must "take due account of the rule of prejudicial 
error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decisions of the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and Dingess v. Nicholson, 
19 Vet. App. 473 (2006), requires more extensive notice in 
claims for compensation, e.g., as to particular notice 
regarding previously denied claims to reopen, and potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  

First, with regard to the holding in Kent, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  In addition, VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  In this case, the November 2005 duty-to-
assist letter to the veteran explained that the veteran's 
previous claim of service connection for tinnitus was 
essentially denied because there was no nexus between any 
current tinnitus and service.  The duty-to-assist letter 
further advised the veteran that for evidence to be 
considered new and material, it must relate to a nexus 
between any current tinnitus and service.  Thus, the November 
2005 duty-to-assist letter satisfied the holding in Kent 
because the veteran was provided specific notice of what 
constitutes material evidence in the case at hand.  

Additionally, with regard to initial rating and effective 
date, the Board finds that the March 2006 letter specifically 
provided notice to the veteran with regard to initial rating 
and effective date.  Moreover, since the claims for service 
connection are being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

III.  Service connection

The veteran seeks service connection for a psychiatric 
disorder, to include PTSD, and an orthopedic disability of 
the elbows.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2006).  A 
personality disorder is not a disease or injury within the 
meaning of applicable legislation for the payment of 
compensation benefits.  38 C.F.R. § 3.303(c) (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v West, 12 Vet. App. 341, 346 (1999).

In particular regard to the issue of service connection for 
PTSD, there must be medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  See 38 C.F.R. § 
3.304(f) (2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).
Psychiatric Disorder to include PTSD

The veteran asserts, in written correspondence to the RO, as 
well as testimony provided at his personal hearing in 
September 2006, that he developed a psychiatric disorder, to 
include PTSD, as a result of stressful experiences during 
service in Vietnam.  Specifically, the veteran maintains that 
he fell off a guard tower in September 1971 and suffered 
injuries to his upper extremities and his back.  The veteran 
also reported seeing dead bodies and coming under small arms 
and mortar fire.  The veteran's service personnel records 
reflect that the veteran served as a military policeman 
during service in Vietnam.  

The service medical records show that the veteran was treated 
for back pain suffered from a fall on ice in December 1972 at 
Forbes Air Force Base in Kansas.  The service medical records 
do not show that the veteran was treated for injuries 
suffered in September 1971 during service in Vietnam.  The 
service medical records are negative for complaints, findings 
or a diagnosis of a psychiatric disorder, including, but not 
limited to, PTSD.  

The record contains a private Psychosocial Evaluation and 
Diagnostic Testing Report from August 2004 which noted that 
the veteran was referred for assessment and counseling for 
reported chronic pain associated with an in-service injury in 
Vietnam, a history of war-related dreams, headaches and 
nausea related to stress, relationship problems and 
occupational difficulties.  The veteran reported a long 
history of problems falling asleep, a number of depressive 
features, and anxiety symptoms since combat exposure in 
Vietnam.  The veteran reported that he shot enemy forces 
during guard duty and was exposed on numerous occasions to 
small arms fire and mortar attacks.  

The results of personality testing (MMPI-2), quality of life 
assessment, and depression screening provided evidence of 
psychological and social impairment.  The results of testing 
supported a diagnosis associated with chronic adjustment 
issues due to anxiety (sub-clinical PTSD), depression, and 
problems interacting in most social situations.  He appeared 
to have developed obsessive-compulsive tendencies, 
perfectionism, and was overly concerned with details, order, 
and organization.  Based on assessment and diagnostic 
testing, the examiners opined that the veteran's current 
level of emotional distress and behavioral problems were 
directly related to his Vietnam experiences and post-war 
adjustment issues.  The examiner further noted that the 
veteran met all of the DSM-IV criteria for chronic adjustment 
disorder with mixed anxiety and depressed mood.  The 
examiners concluded that the veteran likely met all 
diagnostic criteria for combat-related PTSD; however, a 
chronic adjustment disorder diagnosis appeared to more 
accurately describe his difficulty adjusting to civilian life 
following his combat tour in Vietnam.  The Multiaxial 
Diagnosis for Axis I was adjustment disorder with mixed 
anxiety and depressed mood, chronic.  The Axis II diagnosis 
was deferred - obsessive compulsive personality disorder 
features.  

In May 2005, the veteran submitted additional evidence of 
record showing that his base at Phan Rang received three 
rounds during a stand-off attack.  

The veteran was afforded an October 2005 VA examination which 
noted that the examiner reviewed the veteran's claims file 
and administered the PTSD Scale-DSM IV  (CAPS DX), the 
Mississippi Scale for Combat Related Stress, and the MMPI-2.  
The veteran's raw score of 86 on the Mississippi Scale was 
below the cutoff of 107 suggested by Keane, et al, for 
Vietnam combat veterans with PTSD.  The veteran produced an 
invalid MMPI-2 with a validity scale profile indicating that 
he approached the test with a style of faking good, refusing 
to acknowledge minor faults or shortcomings.  None of his 
clinical scales were elevated.  The scales interpreted to 
reflect PTSD were not elevated in the veteran's profile.  

With regard to CAPS-DX, the veteran met Criterion A in that 
he experienced and witnessed events involving actual or 
threatened death, as well as serious injury and threat to the 
physical integrity of others during his military service.  He 
felt that many situations were handled insensitively and he 
was frustrated with not being heard regarding his own injury.  
The veteran minimally met Criterion B, but he did not meet 
Criterion C or D.  

During the interview, the examiner observed that the veteran 
was well-groomed, interactive and aware of his surroundings, 
with his mood congruent to the material presented and 
discussed.  He was oriented on all levels and was cooperative 
during the interview process.  He was quite talkative and 
needed frequent redirection during the interview as he easily 
became preoccupied with expressing his complaints against the 
government rather than telling his own story.   

The veteran had not sought mental health counseling.  The 
examiner noted the veteran's stressors, which were 
essentially the same as previously reported, including the 
incident during which he was injured after falling from a 
watch tower, body bag detail, being under shell and mortar 
bombardment, seeing others killed in action, and shooting a 
child.  

The veteran did not describe himself as having mental health 
concerns, nor did he seem to be psychologically minded.  He 
did acknowledge worries and distress regarding his employment 
situation.  He focused on his complaints about unfairness and 
feeling disgruntled with the government as well as his 
physical pain related to his hands and wrists.  

In conclusion, the examiner opined that the veteran did not 
meet the criterion for PTSD related to his military 
experiences.  He did have stress related to his sense of 
mistreatment by the military and VA system related to his arm 
and wrist concerns.  There was "no diagnosis noted" under 
Axis I and Axis II.  

Thus, in sum, the record contains evidence both for, and 
against the veteran's claim.  The Court has held that it is 
the Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While 
the Board may not ignore the opinion of a physician, it is 
certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  Greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), and 
an opinion may be discounted if it materially relies on a 
layperson's unsupported history as the premise for the 
opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).  
The evidence that is potentially in favor of the veteran's 
claim is the August 2004 private psychological assessment, 
which contained an opinion that the veteran had a chronic 
adjustment disorder with mixed anxiety and depressed mood, 
which developed in response to the veteran's experiences in 
Vietnam.  The examiner opined that the veteran's symptoms 
associated with a personality disorder were exacerbated by 
his combat assignment.  In commentary, the examiners also 
stated that the veteran likely met all diagnostic criteria 
for combat-related PTSD, though a chronic adjustment disorder 
appeared to more accurately describe his difficulty adjusting 
to civilian life following his combat tour in Vietnam.  

The Board initially finds that the August 2004 medical report 
is of lower probative value than the later VA examination 
report.  Of significance is the fact that these private 
examiners did not appear to have had access to the claims 
file or any military personnel records to corroborate the 
veteran's account of what occurred in Vietnam.  Rather, it 
appears that the examiner's diagnosis and conclusions are 
based solely on the veteran's self-reported history of the 
events he relates to his claimed psychiatric difficulties.   
As such, the examiners did not have the benefit of a 
longitudinal review of official documentation and records 
that would provide context and support (or not) of reported 
history and a sounder basis before rendering an opinion.  

Significantly, although the comments of the August 2004 
examiners seem to state that the veteran met the criteria for 
PTSD, this disorder was not ultimately diagnosed.  Rather, 
the final multiaxial diagnosis for Axis I was chronic 
adjustment disorder.  The absence of PTSD as a final 
diagnosis by the private examiners calls into question the 
presence of this disorder.   

In contrast, the VA opinion from October 2005 was provided 
based on a review of the entire claims file, including the 
August 2004 private opinion.  The VA examiner was therefore 
aware of the reported stressors but also had the service 
personnel and medical records available to review.  In 
addition to the MMPI-2 testing that the private examination 
had accomplished, this examiner administered the CAPS DX and 
the Mississippi Scale for Combat-Related Stress which are 
specific for the identification of the presence of PTSD.  The 
VA examiner was very detailed and thorough in discussing each 
of the requisite DSM-IV criteria for a PTSD diagnosis.  This 
detailed discussion is superior to the private examiner's 
shorter discourse.  With this more extensive testing by the 
VA examiner came a question as to the validity of the 
results, based on the veteran's answers.  The private 
examiner did not discuss this element in the limited testing 
that was earlier provided - thereby resulting in diminished 
probative value of the 2004 opinions.    

Moreover, with extensive testing, review of the claims file 
and personal examination, the October 2005 examiner found no 
diagnosis even with conceding that the veteran's stressors 
did, in fact, occur as the veteran asserted.  The October 
2005 examiner, in contrast to the private examiner, did have 
access to, and reviewed, the veteran's claims file, which 
included service medical records, service personnel records 
and records of past medical treatment.  Based on a review of 
these records, which included evidence showing that the 
veteran's base in Vietnam received three rounds in September 
1971, the examiner determined that the veteran did not suffer 
from PTSD, or any other acquired psychiatric disorder.  The 
VA examiner's determination was based on a complete record 
and outweighs the 2004 report.  See Owens v. Brown, 7 Vet. 
App. 429 (1995) (the Board is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so).   

At this point, the Board reiterates that in order for the 
veteran to be awarded service connection for PTSD, there must 
be medical evidence linking currently diagnosed PTSD to an 
in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).  Based on the VA examination, the Board 
finds that the veteran does not meet the criteria for service 
connection for PTSD.  The veteran lacks a current diagnosis 
of PTSD associated with a corroborated stressor, and the 
Board emphasizes that without a diagnosis of PTSD in 
accordance 38 C.F.R. § 4.125(a), there is no basis for an 
award of service connection.  38 C.F.R § 3.304(f) (2006).  

With regard to the issue of service connection for a 
psychiatric disorder other than PTSD, the Board notes that 
the veteran was discharged from service in 1974, and he did 
not file a claim for service connection for a psychiatric 
disorder until 2004, over thirty years after separation from 
service.  Moreover, the veteran has not provided any 
treatment records showing treatment for a psychiatric 
disorder prior to August 2004.  In this regard, the Board 
notes first that the absence of any evidence of a psychiatric 
disorder other than PTSD prior to the current decade, or of 
persistent symptoms of a psychiatric disability between 1974 
and this decade constitutes negative evidence tending to 
disprove the claim that the veteran developed a psychiatric 
disorder as a result of combat-related stress during service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The lack of any 
evidence of continuing psychiatric symptoms or treatment 
therefor for over thirty years between the period of active 
duty and the evidence showing chronic adjustment disorder in 
2004 is itself evidence which tends to show that no 
psychiatric disability was incurred as a result of service.  
In any event, the VA examination which is of highest 
probative value showed no diagnosis of a psychiatric 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability").  

Clearly, the veteran contends that he developed a psychiatric 
disability as a result of combat-related experiences in 
Vietnam.  As the appellant is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In light of the foregoing, the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Elbow Injury

As noted previously, the veteran asserts, in correspondence 
to the RO, as well as in testimony provided at his personal 
hearing in September 2006, that he injured his elbows during 
service when he fell from a watch tower during guard duty in 
Vietnam in September 1971.  

A review of the veteran's service medical records is negative 
for complaints, findings or diagnosis of an injury to the 
elbows.  As mentioned above, a December 1972 treatment record 
notes that the veteran sought treatment for back pain after 
he fell on the ice and landed on his back.  There is no 
indication that the veteran injured his elbows at that time.  

The veteran asserts that he injured his elbows when he was 
knocked off a watch tower during service in Vietnam in 
September 1971.  The veteran reported that he was knocked 
unconscious and when he awoke, his superior would not allow 
him to seek medical treatment.  There is no record of this 
incident.  

The veteran's current complaints include pain, limitation of 
motion and numbness in the elbows, forearms and hands.  In 
support of his claim, the veteran submitted a lay statement 
from his mother who reported that the veteran was injured 
during service and continued to complain of numbness in his 
hands.  

April 2000 VA x-ray reports of the elbows noted an impression 
of moderately large olecranon spurs, bilaterally, with a 
lateral epicondylar spur on the right, and a medial 
epicondylar spur on the left.  Other VA treatment records 
show possible carpal tunnel syndrome.  

There is no competent opinion of record establishing, or 
tending to establish, a medical nexus between any current 
bilateral elbow disability and the veteran's military 
service.  None of the medical evidence currently of record 
includes any such opinion, and the veteran has neither 
presented nor alluded to the existence of any such written 
opinion. The initial findings of any abnormality are years 
after service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service).

 In this regard, the veteran testified at his personal 
hearing that he should be afforded a VA examination to 
determine the current nature and likely etiology of any 
current elbow disability.  The Board disagrees, finding that 
a VA examination in this case is not necessary, as there is 
no reasonable possibility that it would change the outcome of 
this case.  In so concluding, the Board notes that VA 
regulations provide that VA will assist the veteran by 
providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record if VA 
determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i) (2006).  The regulations further 
provide, in pertinent part, that a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.
38 C.F.R. § 3.159(c)(4)(i) (2006).  

In this case, the competent medical evidence does not 
establish the existence of a bilateral elbow disability in 
the form of olecranon and epicondylar spurs, until over 16 
years after service discharge.  As such, any future medical 
opinion linking the veteran's current elbow disability to 
service would be speculative at best.  Consequently, it is 
not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i) (2006); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  See also 38 C.F.R. § 
3.102 (The reasonable doubt doctrine requires that there be a 
"substantial" doubt and one within the range of probability 
as distinguished from "pure speculation or remote 
possibility").

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against service 
connection for a bilateral elbow disability.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002), 38 
C.F.R. § 4.3 (2006).  

IV.  New and Material Evidence

In a May 1984 decision, the RO denied service connection for 
tinnitus.  The basis of the denial was that there was no 
medical basis to link the veteran's tinnitus, if any, to 
service.  A notice of disagreement was not received within 
the subsequent one-year period.

Currently, the appellant contends that his tinnitus is 
related to acoustic trauma during service.  Additional 
evidence has been added to the record.  This evidence 
includes current complaints of tinnitus, as noted in VA 
examination reports and in the veteran's personal hearing 
testimony of September 2006.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no medical basis to link the veteran's tinnitus, if 
present, to service.  

As noted above, the additional evidence added to the claims 
file consists of current complaints of tinnitus.  The 
additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  In other words, the additional evidence 
added to the record does not provide any medical basis to 
relate the veteran's current tinnitus, if found, to service.  
Rather, the evidence added to the record shows that the 
veteran currently complains of tinnitus and he relates his 
tinnitus to service.  This evidence does not have any bearing 
on a nexus between any current tinnitus and service.  In 
addition to the evidence being duplicative, the veteran's lay 
statements as to diagnosis or causation may not comprise 
material evidence.  See Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  

Evidence submitted since the RO's May 1984 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's May 1984 
decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.




ORDER

The issue on appeal of entitlement to service connection for 
a back injury is dismissed.  

The issue on appeal of entitlement to service connection for 
chronic headaches with dizziness and nausea is dismissed.  

Service connection for a psychiatric disorder, to include 
PTSD, is denied.

Service connection for a bilateral elbow disability is 
denied.  

New and material evidence has not been received to reopen a 
previously denied claim of service connection for tinnitus; 
the application to reopen the claim is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


